Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species I, claims 1-20 in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to an apparatus and method of image sensor processing. Each independent claims identifies the uniquely distinct features: “a sensor compute circuit configured to: receive, from the frame buffer, a first image frame comprising first active pixels and first inactive pixels, the first active pixels being generated by a first subset of the pixel cells selected based on first programming data, the first inactive pixels corresponding to a second subset of the pixel cells not selected to generate the first active pixels; perform an image-processing operation on a first subset of pixels of the first image frame, whereby a second subset of pixels of the first image frame are excluded from the image-processing operation, to generate a processing output; based on the processing output, generate second programming data; and transmit the second programming data to the image sensor to select a third subset of the pixel cells to generate second active pixels for a second image frame”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422